Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.       Acknowledgement is made of the amendment filed 03/23/22.
Claims 1,3-9,11-17 and 19-20 remain pending in the application. 
• Claims 1,3,9,11,17,19 and 20 are currently amended. 
• Claims 2,10 and 18 are canceled. 
• No claims are new.
• Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn because of amendments.

Response to Arguments
3.       Applicant's arguments filed 03/23/22 with respect to the rejection(s) of claims 1,9 and 17 under 35 U.S.C. 103 as being unpatentable over Huawei Tech (CN 103516494)(see, Machine Translation), also published as WO2013189194 ( see IDS) in view of Kim et al (US 20200052748)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of MOTOROLA MOBILITY / LENOVO: "Type II CSI overhead reduction", 3GPP DRAFT; R1-1813357 TYPE II FEEDBACK COMPRESSION, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921
SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Spokane, China; 20181112 - 20181116 11 November 2018 (2018-11-11), XP051555390, Retrieved from the Internet: URL:http:/Awww.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN1/Docs/
R1%2D1813357%2Ezip [retrieved on 2018-11-11] (see IDS)

Applicant's arguments: The Examiner states that claims 2-8, 10-16, 18 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. Accordingly, independent claim 1 is amended to include the limitations of the claim 2 and should now be in condition for allowance. Independent claims 9 and 17 are amended in a similar manner. Therefore, claims 9 and 17 are also in condition for allowance. Similarly, dependent claims 3-8, 11-16, 19-20 directly or indirectly depend from independent claims 1, 9, 17 and are also allowable. (see remarks page 11 of 12).
Examiner's response:
Examiner respectfully agrees as the claims have been amended, but the indicated notice of allowance is withdrawn because of the newly submitted IDS on 04/01/22. See new rejection below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Tech (CN 103516494)(see, Machine Translation), also published as WO2013189194 ( see IDS) in view of Kim et al (US 20200052748) and further in view of MOTOROLA MOBILITY / LENOVO: "Type II CSI overhead reduction", 3GPP DRAFT; R1-1813357 TYPE II FEEDBACK COMPRESSION, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Spokane, China; 20181112 - 20181116 11 November 2018 (2018-11-11), XP051555390, Retrieved from the Internet: URL:http:/Awww.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN1/Docs/
R1%2D1813357%2Ezip [retrieved on 2018-11-11] (see IDS)

With regards to claim 1, Huawei Tech discloses in method for determining an index of an orthogonal basis vector, applied to a terminal, wherein the method (a channel information feedback method and user equipment, so as to realize that the user equipment at the edge of the cell feeds back the channel information from the user equipment to the serving cell and the channel information from the user equipment to the interfering cell to the base station. The base station performs coordinated scheduling of the cells under the base station to improve the channel quality and communication rate of the user equipment at the edge of the cell; see [0007])) comprises: 
determining position information] (an optimal PCI and a suboptimal PCI), wherein the position information is associated with an orthogonal basis vector 
transmitting the position information to a network device, wherein the position information is for use by the network device to determine at least one first index set ( it is  discussed in [0047] –[0063], an optimal PCI and a suboptimal PCI, and that  it can be known that the optimal PCI and the suboptimal PCI cannot both be in {w2, w3}, and likewise cannot both be in { w1, w4}, that is, the optimal PCI and the suboptimal PCI of a user come from the two orthogonal bases respectively. As discussed, according to the properties of the optimal PCI and the suboptimal PCI, when a user U needs to feedback PCI1, CQI1, PCI2, and deltaCQI simultaneously, PCI1 and PCI2 can be represented with only three bits, that is ., by b1b2; by b2 (examiner interprets this as  position information) respectively represent the indexes of PCI1 and PCI2 in the orthonormal basis {w2, w3} and the orthonormal basis {w1 , w4} (examiner interprets this to determining at least one first index set), and b3 represents the orthonormal basis corresponding to PCI] (i.e., 1 bit indicates whether PCI1 is in the orthogonal basis {w2, w3} or in the orthogonal basis {w,, w4}). It can be seen in Table 3 that when b,=1 indicates that w1 in the orthonormal basis {w2, w3} is selected, b2=1 indicates that w1, in the orthonormal basis {w1 , w4} is selected, and b3=1 indicates that PCI1 comes from the orthonormal basis {w2, w3} , an implementation of PC11] and PC12 is represented by three bits, that is b1b2b3.
Huawei Tech discloses all of the subject matter discussed above, but for explicitly teaching
(a)  the first index set represents a set of column indices of a plurality of orthogonal basis vectors in an orthogonal basis matrix.
(b) wherein the position information comprises at least one start index, and the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix; or 
the position information comprises at least one start index and at least one second index set, the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix, and the second index set is a set of offset position indices of a plurality of orthogonal basis vectors in columns of the orthogonal basis matrix relative to the start index.
(i) with regards to item (a) above;
However, Kim et al teaches in [0008],  the precoding matrix index is selected from a subsampled codebook, wherein a precoding matrix constituting the subsampled codebook includes a first column vector for a first layer and a second column vector for a second layer, the second column vector being orthogonal to the first column vector, wherein the information about the precoding matrix index has a 4-bit size and indicates three co-phase coefficients defining the first column vector, and wherein three co-phase coefficients defining the second column vector are identical to three.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Huawei Tech astaught by Kim et al and include the first index set represents a set of column indices of a plurality of orthogonal basis vectors in an orthogonal basis matrix.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Huawei Tech as taught byKim et al and include the first index set represents a set of column indices of a plurality of orthogonal basis vectors in an orthogonal basis matrix with a reasonable expectation of success, thus to minimize inter-layer interference (see Kim et al [0122]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
(ii) with regards to item (b) above;
However, MOTOROLA MOBILITY / LENOVO teaches at least wherein the position information comprises at least one start index, and the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix (see page 3, section 2.2. - - - a precoding compression scheme based on transforming each beam’s frequency domain precoding vectors to the time domain and selecting a subset of the time-domain components which would then be fed back to the gNB. On page 4, last formula :- - -  whereby for the reconstruction of the precoding vectors the gNB determines the remaining k indices based on k^ l  and the configured window. On page 4, second last paragraph: "A window size - - - = 3 would apply for dominant beams and - - - =1 would apply to all other beams".  The first index set being the set of determined indices k starting from k^ l  , whereby k^ l  is the start position index in the column of basis matrix V. V is the size Nsb DFT matrix and  W2 =[-- - - -] is comprised of 2L time-domain coefficient vectors of length Nsb (see page 4, first 2 lines  from top of page).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Huawei Tech and Kim et al as taught by MOTOROLA MOBILITY / LENOVO and include at least wherein the position information comprises at least one start index, and the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Huawei Tech and Kim et al as taught by MOTOROLA MOBILITY / LENOVO and include at least wherein the position information comprises at least one start index, and the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix with a reasonable expectation of success, thus improved methods in reduction in feedback overhead (see MOTOROLA MOBILITY / LENOVO , page 3, first paragraph). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 9, the combination of Huawei Tech as taught by
Kim et al teaches a terminal, comprising a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein when the program is executed by the processor (see Kim et al fig. 11, [0150], a wireless communication system includes a Base Station (BS) 110 and a User Equipment (UE) 120. The BS 110 includes a processor 112, a memory 114 and a Radio Frequency (RF) unit 116. The processor 112 may be configured to implement procedures and/or methods proposed by the present invention. The memory 114 is connected to the processor 112 and stores various kinds of information related to operations of the processor 112- - -, [0153], programmable logic devices (PLDs), field programmable gate arrays (FPGAs), a processor, a controller, a microcontroller, a microprocessor, etc.) the following steps are implemented:
determining position information, wherein the position information is associated with an orthogonal basis vector; and transmitting the position information to a network device, wherein the position information is for use by the network device to determine at least one first index set, and the first index set represents a set of column indices of a plurality of orthogonal basis vectors in an orthogonal basis matrix; wherein the position information comprises at least one start index, and the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix; or 
the position information comprises at least one start index and at least one second index set, the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix, and the second index set is a set of offset position indices of a plurality of orthogonal basis vectors in columns of the orthogonal basis matrix relative to the start index (claim 9 recites similar limitations as in claim 1, and is rejected similarly as in claim 1 above)  
Claim 17 is rejected similarly as in claim 1 above).
With regards to claim 17, the combination of Huawei Tech as taught by
Kim et al teaches a network device, comprising a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein when the program is executed by the processor (see Kim et al fig. 11, [0150], a wireless communication system includes a Base Station (BS) 110 and a User Equipment (UE) 120. The BS 110 includes a processor 112, a memory 114 and a Radio Frequency (RF) unit 116. The processor 112 may be configured to implement procedures and/or methods proposed by the present invention. The memory 114 is connected to the processor 112 and stores various kinds of information related to operations of the processor 112- - -, [0153], programmable logic devices (PLDs), field programmable gate arrays (FPGAs), a processor, a controller, a microcontroller, a microprocessor, etc.), the following steps are implemented:
receiving position information, wherein the position information is associated with an orthogonal basis vector; and determining at least one first index set based on the position information, wherein the first index set represents a set of column indices of a plurality of orthogonal basis vectors in an orthogonal basis matrix wherein the position information comprises at least one start index, and the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix; or 
the position information comprises at least one start index and at least one second index set, the start index is a start position index of a column of an orthogonal basis vector in the orthogonal basis matrix, and the second index set is a set of offset position indices of a plurality of orthogonal basis vectors in columns of the orthogonal basis matrix relative to the start index (claim 17 recites similar limitations as in claim 1, and is rejected similarly as in claim 1 above)  

Allowable Subject Matter
6.	Claims 3-8, 11-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts cited alone or in combination provides the motivation to teach the method according to claim 1, wherein the first index set is associated with one or more of the start index, the second index set, an oversampling factor, an index of a layer, a row number index of a transform domain matrix, and an oversampling offset
coefficient of the orthogonal basis vector, wherein the oversampling offset coefficient of the orthogonal basis vector is greater than or equal to zero and less than the oversampling factor as recited in claims 3, 11 and also the limitations of claim 19.

Conclusion
8.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/01/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 3, 2022